EXHIBIT 10.46

 

TERMINATION AND PURCHASE AGREEMENT

 

 

                                THIS TERMINATION AND PURCHASE AGREEMENT (this
“Agreement”) is made and entered into as of October 31, 2001 by and between U–C
Holdings, L.L.C., a Delaware limited liability company (the “Purchaser”), CTN
Media Group, Inc., a Delaware corporation (the “Company”), and Jason Elkin
(“Executive”).  The Purchaser, the Company and Executive are sometimes referred
to herein as the “Parties.”  Unless otherwise provided herein, capitalized terms
shall have the meanings set forth in that certain Fifth Amended and Restated
Limited Liability Company of U–C Holdings, L.L.C. (as amended from time to time,
the “LLC Agreement”), dated April 5, 2001, by and among the members of the
Purchaser.

 

Effective as of November 1, 2001 (the “Termination Date”), Executive will no
longer be employed by the Company, and the Parties have agreed to the terms set
forth herein with respect to such termination.  This Agreement will become
effective upon the Effective Date (as defined in Section 3(f) below). The
Company shall have no obligations to make payments to Executive hereunder prior
to the Closing Date.

 

Executive holds (i) 1,543,189 Class A Investor Units of the Purchaser (the
“Investor Units”), (ii) 1,433,693 Class B Investor Units of the Purchaser (the
“Class B Units”), (iii) 65 Class R Management Units of the Purchaser (the “Class
R Units”), and (iv) 1,015 Class A Management Units of the Purchaser (the
“Management Units”) (collectively referred to as the “Executive Securities”).

 

In consideration of the mutual covenants and agreements made herein, and of the
mutual benefit derived hereby, the Parties, intending to be legally bound,
hereby agree as follows:

 

TERMINATION

 

1.             Termination of Employment; Severance.

 

(a)           Effective as of the Termination Date, Executive will no longer be
employed by the Company, and the Parties hereby waive the notice provisions set
forth in that certain Employment Agreement dated April 29, 1997, as amended on
May 1, 1999 and May 22, 2000, among the Purchaser, the Company and Executive
(the “Employment Agreement”).

 

(b)           Except (i) as required by law, (ii) as specifically provided in
this Section 1, and (iii) for the payment of earned but unpaid Base Salary (as
defined in the Employment Agreement) through the Termination Date, all of the
Company’s obligations under the Employment Agreement (including, but not limited
to, with respect to making payments or providing any other benefits) shall
terminate automatically as of the Termination Date.

 

 

--------------------------------------------------------------------------------


 

(c)           Notwithstanding the foregoing, during the Termination Period (as
defined in Section 1(g) below) (or such other period as provided below),
(i) Executive shall remain a member of the board of directors of the Company
until his earlier death, resignation or removal, (ii) Executive shall be
entitled to, at the Company’s expense, (A) coverage under a Mutual of Omaha
individual health plan to the extent permitted by such plan or Executive may
elect COBRA under the Company’s health plan, (B) life insurance coverage
substantially similar to the life insurance coverage currently provided to
Executive at a reasonable cost to the Company, and (C) to the extent the Company
can obtain such coverage using commercially reasonable best efforts, long-term
disability coverage substantially similar to the long-term disability coverage
currently provided to Executive at a reasonable cost to the Company, provided
that the Company shall only maintain such insurance coverage until the earlier
of April 25, 2004, or the date Executive accepts other employment and obtains,
in each case, the respective coverage, and (iii) Executive shall provide such
reasonable services and support to the Company as reasonably requested by the
Company. The Company shall reimburse Executive for any reasonable travel or
other incidental out-of-pocket expenses incurred by Executive in connection with
the provision of such services and support subject to prior approval by the
Company of the incurrence of such expenses.

 

(d)           Effective as of the Closing Date, Executive agrees that paragraphs
9, 10, 11, 12, 14, 15, 16, 19 and 20 of the Employment Agreement (as amended by
this paragraph, the “Surviving Provisions”) shall remain in full force and
effect except that the term “Employment Period,” where used therein, shall be
read as “Termination Period”; provided, however, that the parties agree that the
restrictive covenants set forth in paragraph 11 of the Employment Agreement
shall terminate at the end of the Termination Period.  Executive agrees and
acknowledges that, in the event of a breach by Executive of paragraphs 9, 10 or
11 of the Employment Agreement, Executive shall no longer be entitled to receive
any benefits hereunder or any amounts owing under the Company Note.

 

(e)           The Company shall transfer ownership to Executive of all
furniture, furnishings, electronics, and equipment (i) contained in his current
office at the Company or (ii) presently used at his home, including, without
limitation, personal computers and artwork.

 

(f)            “COBRA” means the Consolidated Omnibus Reconciliation Act of
1985, as amended from time to time.

 

(g)           “Termination Period” means the period commencing on the Effective
Date and ending on the 18th month following the Closing Date.

 

 

2

--------------------------------------------------------------------------------


 

PURCHASE OF EXECUTIVE SECURITIES

 

2.             Purchase and Sale of Executive Securities.

 

(a)           On the terms set forth herein, Executive hereby agrees to sell to
the Purchaser, and the Purchaser hereby agrees to purchase from Executive, the
Eligible Executive Securities (as defined in Section 2(b) below) free and clear
of all Encumbrances (as defined in Section 4(b) below) and all rights with
respect thereto. The Company and Purchaser agree that the Repurchase Option (as
defined in the Employment Agreement) shall be terminated with respect to, and
shall not apply to, the 200 Management Units retained by Executive.

 

(b)           At the closing of the purchase and sale of the Executive
Securities (the “Closing”), the Purchaser will purchase the following Executive
Securities for the consideration described in Section 2(c) below (the “Purchase
Price”): (i) 1,543,189 Investor Units, (ii) 1,433,693 Class B Units, (iii) 65
Class R Units, and (iv) 815 Management Units (collectively referred to as the
“Eligible Executive Securities”); provided that, the Purchaser shall not be
obligated to purchase the Eligible Executive Securities and Executive shall not
be obligated to perform hereunder prior to receipt of (collectively, the
“Consents”) (x) an amendment to the LLC Agreement in the form attached hereto as
Exhibit A executed by the holders of a majority of each of the Investor Units
(as defined in the LLC Agreement), Management Units (as defined in the LLC
Agreement) and Preferred Units (as defined in the LLC Agreement), (y) the
consent of LaSalle Bank National Association to the transactions contemplated
hereunder (including subordination language acceptable to LaSalle Bank National
Association with respect to the Company Note, as defined in Section 2(c) below)
(the “LaSalle Consent”), and (z) the approval of the Dividend (as defined in
Section 2(d) below), issuance of the Company Note and other terms contemplated
hereunder by the finance committee or other disinterested committee of the board
of directors of the Company.

 

(c)           The Closing shall take place at the Company’s offices on the later
of the Termination Date or the date on which the Consents have been received (or
waived) by the Purchaser (the date that the Closing occurs is referred to as the
“Closing Date”), or at such other place as may be mutually agreeable to the
parties hereto.  At the Closing, the Purchaser shall deliver to Executive the
Purchase Price as follows: (i) the Executive Notes (as defined below), in the
aggregate amount of $2,384,684.15, together with all accrued but unpaid interest
thereon (which principal and interest totals $3,010,084.88 as of the Termination
Date), marked as canceled and (ii) the transfer and assignment to Executive of a
subordinated promissory note issued by the Company to the Purchaser (the
“Company Note”) in the aggregate principal amount of $665,000, which note shall
be in the form and substance set forth on Exhibit B attached hereto. Effective
simultaneously with the Closing, the Fourth Amended and Restated Unit Pledge
Agreement dated as of August 31, 1999 between the Purchaser and Executive shall
be deemed to be terminated.  “Executive Notes” means the following outstanding
notes payable by Executive to the Purchaser: Promissory Note in the original
principal amount of $333,333.40 dated as of May 12, 1997; Promissory Note in the
original principal amount of $180,834.00 dated as of May 20, 1998; Promissory
Note in the original principal amount of $283,057.00 dated as of October 2,
1998; Promissory Note in the original principal amount of $581,281.75 dated as
of March 1, 1999; Promissory Note in the original principal amount of
$238,092.00 dated as of July 23, 1999; and Promissory Note in the original
principal amount of $768,050.00 dated as of August 31, 1999.

 

3

--------------------------------------------------------------------------------


 

(d)           Immediately prior to the Closing, the Company’s board of directors
shall declare a dividend (the “Dividend”) in the aggregate amount of $665,000 on
its outstanding Series A Convertible Preferred Stock (pro rata based on the
amount of accumulated but unpaid dividends thereon).  Payment of such dividend
shall be satisfied by the issuance by the Company of the Company Note to the
Purchaser.

 

(e)           Executive acknowledges that he has had an opportunity to ask
questions and receive answers concerning the terms and conditions of the sale
of, and the value of, the Eligible Executive Securities, and has had full access
to such financial or other information concerning the Company and the Purchaser
as he has requested.  Neither the Company nor the Purchaser makes any
representation or warranty regarding the value of the Eligible Executive
Securities.

 

(f)            Executive hereby agrees to approve the amendment of Section 5.7
of the LLC Agreement in the form and substance set forth in Exhibit A attached
hereto.

 

(g)           The Company hereby agrees to use commercially reasonable best
efforts to obtain the LaSalle Consent as promptly as practicable.

 

(h)           The Purchaser hereby agrees to use commercially reasonable best
efforts to effect the amendment to the LLC Agreement in the form attached hereto
as Exhibit A as promptly as practicable.

 

MUTUAL RELEASES

 

3.             Mutual Releases.

 

(a)           In consideration of the payments and covenants of the Purchaser
set forth herein, Executive (on behalf of himself and his respective heirs,
assigns or executors) hereby releases the Purchaser, the Company, and their
respective predecessors, successors and assigns, and their respective present
and former direct or indirect affiliates, shareholders, subsidiaries, officers,
directors, partners, members, managers, employees, agents and attorneys
(collectively, the “Releasees”) from any and all claims, actions, lawsuits,
obligations, agreements, contracts, commitments and liabilities which exist or
may exist of any kind whatsoever, whether known or unknown (collectively,
“Claims”), which Executive (including any heirs, assigns or executors) now has
or may in the future have against any of the Releasees which relate in any way
to Executive’s employment with the Company, Executive’s ownership of the
Executive Securities or otherwise relate to Executive’s association with any of
the Releasees; provided that “Claims” shall not include, and this Section 3(a)
shall not be deemed a release of, any obligations of the Purchaser or the
Company expressly set forth in the LLC Agreement with respect to Executive
Securities retained by Executive, in this Agreement or in the Company Note.
Notwithstanding the foregoing, Executive shall be entitled to the benefits of
the indemnity provided by the LLC

 

4

--------------------------------------------------------------------------------


 

 Agreement and the Company’s certificate of incorporation or bylaws as of the
date hereof, and any subsequent changes to the certificate of incorporation or
bylaws enlarging or reducing the indemnity granted to Executive shall not affect
the rights of Executive existing as of the date hereof.

 

(b)           In consideration of the covenants of Executive set forth herein,
the Purchaser and the Company each hereby releases Executive from any and all
Claims which the Purchaser and/or the Company (including their successors and
assigns) (also referred to as “Releasees”) now has or may in the future have
against Executive which relate in any way to Executive’s employment with the
Company, Executive’s ownership of the Executive Securities, or otherwise relate
to Executive’s association with any of the Company or the Purchaser; provided
that “Claims” shall not include, and this Section 3(b) shall not be deemed a
release of, any obligations of Executive expressly set forth in this Agreement,
the LLC Agreement or the Surviving Provisions of the Employment Agreement (as
amended hereby).

 

(c)           By entering into this Agreement, each of the Parties intends that
it shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. Each of the Parties expressly consents that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected
Claims.  Each of the Parties acknowledges and agrees that the provisions hereof
are reasonable in context and scope and that this waiver is an essential and
material term of this Agreement and without such waiver the Parties would not
have made the promises described in this Agreement.

 

(d)           Each of the Parties further agrees that in the event such Party
brings its own Claim in which it seeks damages against the Releasees or in the
event such Party seeks to recover against any other Party or any of the
Releasees in any Claim brought by a governmental agency on such person’s behalf,
the releases set forth in this Agreement shall serve as a complete defense to
such Claims.

 

(e)           Executive acknowledges that the Company has provided Executive at
least twenty-one (21) days to decide whether to execute this Agreement. 
Executive understands he has up to seven (7) days to revoke this Agreement after
its execution, and that this Agreement, including the release and waiver in
Section 3(a) above, shall not be effective and enforceable until the eighth day
following its execution (the “Effective Date”).  Executive hereby agrees and
acknowledges that the Company shall have no obligations to make payments to him
hereunder prior to the Closing Date.

 

REPRESENTATIONS AND WARRANTIES

 

4.             Representations and Warranties of Executive.  Executive
represents and warrants to the Purchaser as follows:

 

5

--------------------------------------------------------------------------------


 

(a)           Authorization.  Executive has the power and capacity to execute
and deliver this Agreement, to perform fully his obligations hereunder and to
consummate the actions contemplated hereby.  Executive has duly executed and
delivered this Agreement and this Agreement is a legal, valid and binding
obligation of Executive, enforceable against Executive in accordance with its
terms, except as such enforceability may be limited by (a) applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and (b) applicable equitable principles
(whether considered in a proceeding at law or in equity).

 

(b)           Ownership of the Executive Securities.  All of the Eligible
Executive Securities are owned of record and beneficially by Executive, and
Executive has good and marketable title to such Eligible Executive Securities,
free and clear of any security interests, claims, liens, options, pledges,
charges, encumbrances, voting trusts, proxies or other restrictions of any kind
whatsoever (“Encumbrances”), other than Encumbrances created hereunder or under
the Pledge Agreements.  Executive shall transfer to the Purchaser good and
marketable title to the Eligible Executive Securities.

 

(c)           Executive’s Understanding; Instruction to Consult Counsel. 
Executive acknowledges that he understands the contents of this Agreement, that
he is competent to enter into this Agreement and that he had been advised to
consult, and has consulted, with an attorney concerning this Agreement, and that
his signature has not been obtained by duress.

 

(d)           Return of Confidential Information, Etc.  In accordance with
Section 9 of the Employment Agreement, Executive shall deliver on or prior to
the Termination Date to the Company all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents (and copies
thereof) relating to Confidential Information, Work Product (as such terms are
defined in the Employment Agreement) or the business of the Purchaser, the
Company or any Subsidiary which he possesses or has under his control.

 

5.             Representation and Warranty of the Company and the Purchaser. 
Each of the Company and the Purchaser represents and warrants to Executive that
the Company and the Purchaser have the power and authority to execute and
deliver this Agreement, to perform fully their obligations hereunder and to
consummate the actions contemplated hereby. Each of the Company and the
Purchaser has duly executed and delivered this Agreement and this Agreement is a
legal, valid and binding obligation of the Company and the Purchaser enforceable
against the Company and the Purchaser in accordance with its terms, except as
such enforceability may be limited by (a) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and (b) applicable equitable principles (whether considered in a
proceeding at law or in equity).

 

MISCELLANEOUS

 

6.             Nondisparagement.  Each Party agrees that it will not make
negative or disparaging comments regarding each other, except as may be required
under law.

 

6

--------------------------------------------------------------------------------


 

7.             Survival of Representations and Warranties.  All representations
and warranties contained herein shall survive the execution and delivery of this
Agreement and the transfer of the Eligible Executive Securities hereunder.

 

8.             Governing Law.  The corporate law of the State of Delaware will
govern all questions concerning the relative rights of the Purchaser and its
unit holders. All other questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the internal laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 

9.             Further Assurances; Assistance and Cooperation.  After the
Closing, as and when requested by the Purchaser, Executive shall, without
further consideration, execute and deliver all such instruments of conveyance
and transfer and shall take such further actions as may be reasonably necessary
in order to confirm the transfer of the Eligible Executive Securities to the
Purchaser and the other matters provided herein.  Further, Executive agrees to
reasonably assist and cooperate with the Company and the Purchaser and their
attorneys and advisors in connection with any litigation, arbitration or other
proceeding involving the Company, the Purchaser or any of the Releasees
(including, without limitation, all currently pending litigation); provided that
the Company shall reimburse Executive for any reasonable travel or other
incidental out-of-pocket expenses incurred by Executive in connection with the
provision of such assistance subject to prior approval by the Company of the
incurrence of such expenses.

 

10.           Complete Agreement.  This Agreement constitutes the entire
agreement between the Parties hereto regarding the subject matter of this
Agreement and supersedes and preempts any prior understandings, agreements or
representations, written or oral, which may have related to the subject matter
hereof.

 

11.           Headings.  The headings used in this Agreement are for the purpose
of reference only and will not affect the meaning or interpretation of any
provision of this Agreement.

 

12.           Counterparts.  The Parties may execute this Agreement in separate
counterparts (no one of which need contain the signatures of all Parties), each
of which will be an original and all of which together will constitute one and
the same instrument.

 

13.           Remedies.  Each of the Parties will be entitled to enforce its
rights under this Agreement specifically, to recover damages and costs
(including attorney’s fees) caused by any breach of any provision of this
Agreement, and to exercise all other rights existing in its favor.  The Parties
agree and acknowledge that money damages may not be an adequate remedy for any
breach of the provisions of this Agreement and that any Party  may in its sole
discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement and/or the Surviving Provisions of the Employment
Agreement.

 

7

--------------------------------------------------------------------------------


 

14.           Arbitration.  Except as set forth in Section 13, any controversy
or claim arising out of or relating to this Agreement shall be settled
exclusively by final and binding arbitration in accordance with the rules of the
American Arbitration Association and shall take place in Delaware. Judgment upon
the arbitration award may be enforced in any court having jurisdiction
thereover. The Party against whom any proceeding hereunder is finally resolved
shall bear the costs of (a) each Party’s respective attorneys, witnesses and
experts in connection with such arbitration and (b) the arbitrator.

 

15.           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by each of the Parties and their respective
successors, heirs, executors and assigns.

 

16.           No Admission.  This Agreement, and any negotiations or discussions
connected with it, shall not, in any event or respect, constitute or be
construed as, or be deemed to be evidence of, an admission of, or concession of,
any wrongdoing by any Party.  The Parties acknowledge, understand and agree that
the fact of, terms of, and negotiations and discussions leading up to this
Agreement are covered by Federal Rule of Evidence 408, and any state law
equivalents, as offers of compromise, and thus are not evidence and may not be
used or referred to in any litigation, except to enforce this Agreement and its
terms.

 

17.           No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any Party.

 

18.           Press Release.  Any press release or public announcement regarding
this Agreement or the termination of Executive’s employment shall be in a form
mutually acceptable to the Parties, except as required by law.

 

19.           D&O Insurance.  The Company agrees to continue through the
Termination Period Executive’s coverage under its director and officer insurance
policy to the extent permitted by such policy.

 

20.           Severability.  Should any provision of this Agreement adjudged to
any extent invalid by any court or tribunal of competent jurisdiction or
arbitrator, each provision shall be deemed modified to the minimum extent
necessary to render it enforceable.

 

*     *     *     *

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 

 

 

 

 

 

/s/ Jason Elkin

 

 

 

Jason Elkin

 

 

 

 

 

 

U-C HOLDING, L.L.C.

 

 

 

 

 

 

By:

WILLIS STEIN & PARTNERS, L.P.

 

 

Its:

Managing Member

 

 

 

 

 

 

By:

Willis Stein & Partners, L.L.C.

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ Daniel M. Gill

 

 

 

Daniel M. Gill

 

 

 

Managing Director

 

 

 

 

 

 

CTN MEDIA GROUP, INC.

 

 

 

 

 

 

By:

/s/ Neil Dickson

 

 

Name:

Neil Dickson

 

 

Its:

Chief Operating Officer

 

 

 

 

9

--------------------------------------------------------------------------------